EXHIBIT 10.1

 
 
RESIGNATION AGREEMENT AND COMPLETE GENERAL RELEASE
 
    This Resignation Agreement and Complete General Release (the “Agreement”) is
entered into effective this 11th day of July, 2008 by and between Jeffrey A.
Blade (“Mr. Blade”) and The Steak n Shake Company and its corporate affiliates
and subsidiaries (collectively “SNS”).  


1.  
Resignation.  In consideration for the representations, promises, and warranties
made herein, Mr. Blade resigns his employment and his position as an officer of
SNS effective July 11, 2008 (the “Resignation Date”).



2.  
Consideration and Settlement Amount.  In consideration of the mutual promises
and representations made herein by the parties, SNS will provide Mr. Blade with
certain pay and benefits in accordance with this Paragraph 2:



a.  
SNS shall pay to Mr. Blade an amount equal to Mr. Blade’s gross annual salary
less applicable withholdings and deductions authorized by law or Mr. Blade (the
“Settlement Amount”).  The Settlement Amount shall be paid in a lump sum within
five (5) days after the expiration of any revocation periods contained in this
Agreement.

b.  
SNS pay a provider of Mr. Blade’s choice to provide him with outplacement
services at a cost that shall not exceed $12,000 (the “Outplacement
Payment”).  Should Mr. Blade not select a provider of outplacement services
within six (6) months of the date of this Agreement SNS shall pay the
Outplacement Payment to him in a lump sum, less applicable withholdings and
deductions authorized by law or Mr. Blade.

c.  
Mr. Blade may retain and continue to use his company-owned automobile in,
compliance with SNS’s automobile policy, for up to 60 days, or until he obtains
a personal vehicle, whichever is sooner.

 
    Mr. Blade agrees and understands that the Settlement Amount, the
Outplacement Payment and other consideration provided pursuant to this Agreement
constitute money and consideration to which he is not otherwise entitled, and he
agrees that a portion of the Settlement Amount and Outplacement Payment is
specifically allocable to the waiver of any claims under the Age Discrimination
in Employment Act and/or the Older Workers Benefits Protection Act.


3.  
Confidentiality and Non-Disparagement.  Mr. Blade’s service at SNS provided him
with knowledge of certain financial, business, marketing and other information
that constitutes confidential information of a proprietary nature to Steak n
Shake and “Material Non Public Information” as that term is defined under the
Federal Securities laws (collectively the “Confidential Information”).  Mr.
Blade agrees that he will take all steps necessary to safeguard the Confidential
Information and that he will not, directly or indirectly use, disclose or
disseminate to any other person, entity, business or corporation or otherwise
share any Confidential Information.  Mr. Blade also agrees that he will not
communicate (verbally or non-verbally) anything that a reasonable person would
perceive as having the effect of diminishing or injuring the goodwill and/or
reputation of SNS, its officers, directors or associates.   

--------------------------------------------------------------------------------


    No officer or other person authorized to act on behalf of the Company with
regard to such action will make any statements that would be reasonably likely
to injure Mr. Blade’s goodwill or reputation.  If Mr. Blade becomes aware of
such a statement being made he shall notify the Company’s Senior Vice President,
Human Resources or General Counsel, who shall investigate and use their best
efforts to cure any statement made in violation of this provision within five
(5) business days of their receipt of such notice.


4.  
Raiding of Employees.  Mr. Blade agrees that for a period of one (1) year after
the date of this Agreement he will not directly or indirectly, on his own behalf
or on behalf of any other person or entity:  (1) hire, solicit, recruit, or
otherwise attempt to hire or enter into any employment, consulting or
contractual relationship with any individual employed by the Company, (2) share
the names, addresses, telephone numbers, e-mail addresses or other means of
contacting any Company employee with any other person or entity, or (3) share
information regarding the salaries, benefits or other renumeration paid by the
Company to any of its employees with any other person or entity.



5.  
Return of SNS’s Property.  Except as set forth under Section 2.C. above, Mr.
Blade will return to SNS all of its property, including copies thereof, in his
possession by 5 p.m. on the Resignation Date.  Notwithstanding the foregoing,
Mr. Blade may retain the Blackberry issued to him by SNS.



6.  
Breach of this Agreement.  If Mr. Blade breaches any term or condition of this
Agreement, all of which are material terms, Mr. Blade agrees to repay to SNS the
entire Settlement Amount and Outplacement Payment, and to indemnify and
reimburse SNS for any other costs, expenses and attorneys fees reasonably
incurred in defending against any such lawsuit, or in enforcing the terms of
this Agreement.

 
 

--------------------------------------------------------------------------------

 
7.  
Mr. Blade’s Waiver of Claims.  Mr. Blade, in consideration of the mutual
promises and benefits contained herein, knowingly and voluntarily waives,
releases, discharges and holds SNS and its directors, officers, agents, insurers
and employees harmless (on behalf of himself and his family, heirs, executors,
successors and assigns) from any and all complaints, causes of action and any
other claims, costs, damages, expenses, liabilities, taxes, judgments,
compensation, attorneys’ fees, or any other relief or costs arising out of Mr.
Blade’s employment, resignation from employment, or any other relationship with
SNS, whether these claims are known or unknown.  Mr. Blade specifically waives
any right he may have to pursue and/or recover monetary, pecuniary, punitive, or
any other personal benefits of any kind pursuant to any lawsuit, claim, charge
or other cause of action of any kind that Mr. Blade files or that is filed on
Mr. Blade’s behalf, except as otherwise provided by applicable law or
regulation.  Mr. Blade agrees to waive any and all rights or claims to pursue
and/or recover monetary, pecuniary, punitive or any other personal benefits of
any kind he may have against SNS arising out of the Indiana Civil Rights Act,
(or its equivalent), The Equal Pay Act, any Payment of Wages Act, The Americans
with Disabilities Act, Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000e et seq, the 1866 Civil Rights Act, The Civil Rights Act of 1991,
The Federal Rehabilitation Act of 1973, the Employee Retirement Income Security
Act, The Age Discrimination in Employment Act, 29 U.S.C. §621 et seq, the Older
Workers Benefits Protection Act, the Fair Labor Standards Act, the Family and
Medical Leave Act, the Indiana Worker’s Compensation Act (or its equivalent),
and any other applicable federal, state and/or local civil rights law,
regulation or statute, and any common law claims and/or tort claims.  In
addition to the foregoing, Mr. Blade specifically waives any rights that he has
under the letter in which SNS offered him employment, dated on or about February
2, 2004, a “Change in Control Benefits Agreement” dated on or about November 7,
2007 and any amendments thereto, as well as any other contracts or agreements
into which Mr. Blade entered with SNS during or prior to his employment with
SNS.  In addition to the foregoing, Mr. Blade acknowledges that SNS has not (a)
discriminated against him, (b) breached any contract with him, (c) committed any
civil wrong against him, or (d) otherwise acted unlawfully toward
him.  Notwithstanding the foregoing, Mr. Blade and SNS agree that Mr. Blade
shall be entitled to elect continuation of his group health insurance benefits
under the Consolidated Omnibus Budget Reconciliation Act.  

 
8.  
Right to Revoke, Right to Review, and Right to Seek Legal Advice.  Mr. Blade is
hereby advised that:



a.  
He has up to 21 days to review and consider this Agreement, and the Agreement
may not be withdrawn during his period of review;

b.  
After he executes this Agreement he has seven (7) days to revoke his execution
thereof, in which case this Agreement shall be null and void;

c.  
He has the right to seek legal counsel to review this Agreement and his decision
to do so shall not result in the withdrawal of this Agreement by SNS.

 
    To revoke this Agreement after signing it, Mr. Blade must send written
notice of revocation to Wayne Kelley at the Company’s corporate office.  For
revocation to be effective, it must be received by Mr. Kelley no later than the
close of business on the seventh day after Mr. Blade signs this Agreement.  If
Mr. Blade revokes this Agreement, it shall not be effective or enforceable and
Mr. Blade will not receive any of the benefits or the payments described herein
and Mr. Blade shall return any payments made hereunder.


9.  
Modification and Waiver.  This Agreement may only be modified by a written
document signed by both parties hereto.  The failure to enforce this Agreement
or the waiver of any breach of this Agreement shall not constitute the waiver of
any future breach or any other rights contained herein.

 
 

--------------------------------------------------------------------------------

 
10.  
Successors and Assigns.  This Agreement shall be binding upon Mr. Blade and SNS,
and upon their heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of Mr. Blade and SNS, and to their
heirs, administrators, representatives, executors, successors and assigns.

 
11.  
Venue, Jurisdiction and Governing Law.  Mr. Blade and SNS agree that any suit or
claim arising out of this Agreement, seeking to remedy a breach of this
Agreement, or otherwise arising out of Mr. Blade’s employment with SNS shall
only be brought in the Federal District Court for the Southern District of
Indiana, Indianapolis Division or the Indiana state courts located in Marion
County, Indiana.  This Agreement shall be construed only under the laws of the
State of Indiana, notwithstanding any conflict of laws provisions or
decision.  In the event that a court finds that a provision of this Agreement is
not enforceable, the court shall strike the offending provision and the
remainder of this Agreement shall be fully enforceable.



12.  
Complete Agreement.  Mr. Blade agrees that this written Agreement is the
complete and entire agreement between himself and SNS and that it completely
supersedes any and all other agreements between the parties.  Notwithstanding
the foregoing or anything else contained herein the Indemnity Agreement into
which Mr. Blade entered with SNS on or around October 7, 2007 shall remain in
full force and effect.



THIS AGREEMENT IS ENTERED INTO AS OF THE DATE ABOVE WRITTEN AND THE PARTIES
AGREE TO BE BOUND TO ITS TERMS BY SIGNING BELOW:



Mr. Blade: SNS (as defined in the first paragraph): /s/ Jeffrey A. Blade By: /s/
Wayne L. Kelley Dated: July 11, 2008 Printed: Wayne L. Kelley, Interim Chief
Executive Officer   Dated: July 11, 2008

 